Citation Nr: 1712027	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right elbow condition.

2.  Entitlement to service connection for a back disability, to include intervertebral disc syndrome.

3.  Entitlement to an increased initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety disorder, NOS (not otherwise specified), to include the award of a 100 percent rating prior to May 18, 2016. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to July 1952 and from July 1953 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, March 2013 and August 2016 rating decisions from the Department of Veterans Affairs (VA) San Juan Regional Office (RO).  In December 2015, the Board reopened the Veteran's claims seeking entitlement to service connection for a right elbow condition and a back disability, and the issues were remanded for further evidentiary development.

In a March 2013 rating decision, the RO granted service connection for PTSD with anxiety disorder, NOS, and assigned a 30 percent disability rating effective November 23, 2009, the date of a claim.  In a November 2013 letter, the Veteran expressed disagreement with this determination and asked that the Board award a 100 percent disability rating for the entire period on appeal.  Although not on an official "Notice of Disagreement" form, the Board notes that the November 2013 submission occurred prior to the effective date of the revised regulations.  See 38 C.F.R. § 20.201; 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).

The Board has recharacterized the PTSD issue on appeal in order to assist the Veteran.  In an August 2016 rating decision, the RO increased the rating to 100 percent, effective May 18, 2016.  In a November 2016 statement of the case (SOC), the RO addressed the issue of entitlement to an earlier effective date for the assignment of a 100 percent rating.  However, because the Veteran's appeal originated from a March 2013 rating decision that granted service connection, he is actually appealing the original assignment of a disability evaluation following an award of service connection.  Thus, the claim actually involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Attempts were made to secure the Veteran's complete service medical records from the National Personnel Records Center (NPRC).  The NPRC responded that the records were "fire related," and copies of all available records were mailed.  The Veteran's claims file contains only an undated re-enlistment examination report, and a copy of a March 1954 discharge examination report.

VA has a heightened obligation to assist the claimant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right elbow condition and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 31, 2013, the Veteran's symptoms of PTSD with anxiety disorder NOS most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

2.  Since January 31, 2013, the Veteran's symptoms of PTSD with anxiety disorder NOS have been shown to be productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to January 31, 2013, the criteria for an initial disability rating of 50 percent, but no higher, for service-connected PTSD with anxiety disorder NOS, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2016).

2.  Since January 31, 2013, the criteria for an initial disability rating of 100 percent for service-connected PTSD with anxiety disorder NOS, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Initial Evaluation

Service connection for a psychiatric disability was initially granted in a March 2013 rating decision, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9434, effective from November 23, 2009.  In August 2016, the RO increased the rating assigned for PTSD from 30 percent to 100 percent effective May 18, 2016.  The issue now before the Board is the question of whether an initial disability rating in excess of 30 percent is assignable for the Veteran's service-connected PTSD and anxiety disorder, NOS, prior to May 18, 2016.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of his disability.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson, 12 Vet. App. at 119.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD and anxiety disorder, NOS, is currently evaluated as 30 percent disabling prior to May 18, 2016, under DC 9434, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9434.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the relevant medical evidence of record includes VA and private treatment records, as well as lay statements from the Veteran.  

A November 2009 private treatment record from M.E.F. noted that the Veteran's condition was characterized by severe symptoms of depressed mood, flat affect, auditory hallucinations, crying spells, automatic hyperactivity, and lack of appetite.  The Veteran experienced anxiety, insomnia, poor memory, difficulty in concentrating and persisting at simple tasks, feelings of hopelessness, loss of libido and low self-esteem.  He was noted to spend most of his day in his bedroom sleeping for hours, and he seemed not to engage in any activities without the help, supervision or motivation of his wife.  He needed to be reminded to take his medications and could not take care of his "daily needs."  The Veteran was noted to have friends, but he did not engage in social activities with them.  Most of his contacts are with immediate family members.  The examiner noted diagnoses of PTSD and depression.  He was assigned a GAF score of 40.

In December 2010, the Veteran underwent a VA examination to evaluate his psychiatric condition.  He reported experiencing sleeping difficulties and stated he felt severely depressed twice a month.  The Veteran reported seeing shadows and hearing somebody call him once every two to three weeks.  He reported experiencing memory deficits, as well as suicidal ideation.  He stated that he remarried after his first wife died the previous year.  He described the relationship as good.  He reported that he did not get along with his children following his first wife's death.  He also stated that he made "many new friends" following his discharge from active service.  Upon examination, the Veteran was clean and appropriately dressed.  His speech was unremarkable, his affect was appropriate, and his mood was depressed.  He was unable to perform serial 7's, but he was able to spell a word forward and backward.  The Veteran was unable to state the exact day of the month, but his orientation to person and place was intact.  His thought process and thought content were each unremarkable.  He did not experience delusions.  His intelligence was below average, and the examiner noted the Veteran partially understood the outcome of his behavior.  The examiner noted that the Veteran did not experience hallucinations, he did not have obsessive or ritualistic behaviors, did not experience panic attacks, and there was no presence of homicidal or suicidal thoughts.  The examiner noted that the Veteran was unable to maintain minimum personal hygiene, adding that the Veteran stated he did not have the motivation to take a daily bath and needed cues from his wife.  His immediate memory was mildly impaired, but his remote and recent memory were both noted to be normal.  The examiner stated the Veteran was incapable of managing his financial affairs.  The VA examiner diagnosed the Veteran with depressive disorder NOS with cognitive impairment.  He was assigned a GAF score of 70.

On January 31, 2013, the Veteran underwent a VA examination where he was noted to have diagnoses of dementia NOS and anxiety disorder NOS.  The examiner stated it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as total occupational and social impairment.  Further, the VA examiner stated it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder, adding that the Veteran's cognitive impairment overshadowed any other psychiatric symptom he might be experiencing.  The examiner added that the Veteran was unable to provide for his basic needs of clothing, food and shelter.  He was also unable to perform his activities of daily living without assistance.  The Veteran was noted to have symptoms of depressed mood, anxiety, mild memory loss, impairment of short and long-term memory, difficulty in understanding complex commands, gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, disorientation to time or place, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

In February 2015, the Veteran underwent another VA examination in which he was noted to have diagnoses of PTSD and dementia NOS.  The examiner stated it was not possible to differentiate what symptoms were attributable to each diagnosis, adding that the Veteran's dementia symptoms - particularly his memory problems - overshadowed his PTSD symptoms, although he still presented with a great deal of anxiety and crying spells.  The examiner summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as total occupational and social impairment.  Further, the VA examiner stated it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  He was noted to have symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and impairment of short and long-term memory.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that a 100 percent evaluation for the Veteran's PTSD with anxiety disorder NOS is warranted effective the January 31, 2013, date of the Veteran's VA examination.  Both the January 2013 and February 2015 VA examination reports reflect findings that the Veteran suffered from total occupational and social impairment, and it was not possible to differentiate what portion of the occupational and social impairment was caused by the service-connected psychiatric disability, as opposed to the nonservice-connected dementia.  If it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board considers all of the Veteran's noted psychiatric symptoms to be related to his service-connected PTSD with anxiety disorder NOS.  

Prior to January 31, 2013, the Board finds that the overall symptomatology associated with the Veteran's PTSD with anxiety disorder NOS more closely approximated the schedular criteria required for the 50 percent disability rating.  The evidence of record reflects that during this period of time the Veteran has been married.  Notably, the Veteran's first wife died during this period, and the Veteran was able to remarry within one year.  Although the Veteran has described having a relationship with his children that was strained following the death of his first wife, and he also reported having friendships with other people.  While the evidence indicates that the Veteran had difficulties in maintaining relationships with others prior to January 2013, it weighs against a finding that the Veteran was unable to establish and maintain effective relationships during this period.  The Board is aware that the December 2010 VA examiner assigned a GAF score of 70, which is reflective of mild symptoms, but also notes that the Veteran was depressed, disoriented as to time and unmotivated to maintain minimum personal hygiene.  While those symptoms are not consistent with a finding of impairment with deficiencies is most areas, they do reflect a disability picture that is more severe than "mild."  The record indicates no findings or histories of near-continuous panic attacks or depression affecting the Veteran's ability to function independently, appropriately and effectively.  The Veteran denied any homicidal or suicidal ideation.  While the Veteran reported experiencing some auditory and visual hallucinations, the December 2010 VA examiner found following an examination of the Veteran that no hallucinations were present.  Further, the examiner noted that the Veteran did not have obsessive or ritualistic behaviors, did not experience panic attacks, and there was no presence of homicidal or suicidal thoughts.

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.  The Veteran has shown some difficulty in establishing and maintaining effective social relationships; however, the level of impairment is contemplated in his 50 percent rating and is not productive of occupational and social impairment with deficiencies in most areas.

Based on the foregoing, the Board finds that prior to January 31, 2013, the overall symptomatology associated with the Veteran's PTSD with anxiety disorder NOS more closely approximated the schedular criteria required for the 50 percent disability rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 50 percent.  As the criteria for the next higher, 70 percent rating is not met, it logically follows that the criteria for the higher 100 percent rating is likewise not met.

The Board has also considered whether the PTSD rating issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning; the rating criteria contemplate that impairment.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered the statements of the Veteran and his wife as to the extent of his symptoms during the period in question.  They are certainly competent to report that the Veteran's symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran and his family members are competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the Board finds that a rating of 50 percent, but no higher, for PTSD with anxiety disorder NOS for the period prior to January 31, 2013, is warranted.  The Board further finds that since January 31, 2013 a schedular evaluation of 100 percent is warranted.  


ORDER

Prior to January 31, 2013, entitlement to a disability rating of 50 percent, but no higher, for PTSD with anxiety disorder NOS is granted, subject to the laws and regulations governing the award of monetary benefits. 

Since January 31, 2013, entitlement to a disability rating of 100 percent for PTSD with anxiety disorder NOS is granted subject to the laws and regulations governing the award of monetary benefits. 


REMAND

In December 2015, the Board reopened and remanded the Veteran's claims seeking entitlement to service connection for a right elbow condition and back disability in order to schedule the Veteran for examinations to assess the etiology of these respective conditions.  In April 2016, the Board again remanded the claims in order to obtain more responsive opinions from VA examiners that took into account the Veteran's lay reports concerning the onset of the conditions.

For the right elbow condition, the VA examiner who conducted the February 2016 examination submitted an addendum opinion in May 2016 that was largely unchanged from the opinion offered in February 2016.  The examiner concluded that right elbow osteoarthritis was less likely than not caused by or the result of military service, to include the Veteran's reports of an in-service Jeep accident.  The examiner again stated that it was "well known on medical literature that right elbow osteoarthritis/right elbow degenerative joint disease" was considered part of the normal aging process in patients older than 40 years old.  The examiner then asserts without explanation that the Veteran's "actual right elbow condition etiology is due to normal aging process."  The examiner stated that this meant the right elbow pain reported after his motor vehicle accident in 1952 was acute and transitory, which improved with conservative management.  The VA examiner again stated there was no objective medical evidence that the Veteran had continued to complain about or received treatment for his right elbow condition for at least ten years after his release from active service.  The examiner yet again mentioned that the Veteran was a chef in a hospital for a few years after service, which meant the Veteran was able to use his right elbow without any disability after his discharge from service.

Regarding the back disability, the VA examiner who conducted the February 2016 examination submitted an addendum opinion in May 2016 concluding that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Taking into account the Veteran's report of a Jeep accident during his combat service and his reports of a right elbow and back injury during this time, the examiner stated the low back condition noted in the February 2016 VA examination report was found not to be service-related.  The examiner based this conclusion on the fact that the March 1954 separation examination documented the Veteran's spine as normal.  The examiner concluded that this meant that if the Veteran had a low back injury during service, it had complete resolution by the time of discharge.  Hence, the VA examiner concluded the present lumbar condition findings were not service-related.  Instead, the VA examiner's opinion relies on the absence of any back problems noted on the Veteran's separation examination report from active duty service in reaching a negative conclusion. 

These May 2016 VA opinions are also inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners again rely on the absence of evidence in the service treatment records in reaching negative conclusions and do not consider either the Veteran's statements regarding what occurred during his combat service or the positive medical evidence of record. 

With respect to the addendum opinion concerning the Veteran's back, the May 2016 VA examiner has never addressed statements made by the Veteran during his February 2016 VA examination that he has had chronic low back pain since service, instead relying on a normal findings in the Veteran's separation examination report concerning the spine to support his conclusion.  

With respect to the addendum opinion concerning the Veteran's right elbow, the May 2016 VA examiner provides largely the same opinion that he provided in February 2016.  The Veteran begins with the premise that it is "well known on medical literature that right elbow osteoarthritis/right elbow degenerative joint disease" was considered part of the normal aging process in patients older than 40 years old.  The examiner states without explanation that the Veteran's "actual right elbow condition etiology is due to normal aging process."  He then uses this statement to support his assertion that this meant the right elbow pain reported after his motor vehicle accident in 1952 was acute and transitory, which improved with conservative management.  The examiner provides little discussion in explaining how he came to rule out the possibility that the Veteran's right elbow condition could have had its onset in service.

As noted above, given the numerous in-service medical records missing from the Veteran's claims file, VA has a heightened obligation to assist the claimant in the development of his case.  Furthermore, in a December 2013 Report of General Information, it was noted that the Veteran's VA outpatient/inpatient treatment records were unavailable for review for the period from January 1, 1973 to March 11, 2001.  The record notes that all efforts to obtain the needed information were exhausted and further attempts to locate the files would be futile.  In light of the scarcity of medical records available to evaluate the merits of the Veteran's respective claims, it is incumbent on the VA examiners to consider the lay statements of record, as well as the circumstances of the Veteran's service.

The Veteran has alleged that he injured his right elbow and back during a jeep accident in service.  Specifically, he has reported that he served in Korea during the Korean War as a cannoneer and an infantry soldier and that he was constantly under enemy fire.  He has stated that on one occasion his commander was wounded in battle and the Veteran was detailed to take him to the hospital.  When he was returning to his post from the hospital, the jeep he was riding in got into an accident and he experienced a fracture to his right elbow and injured his back.  See, e.g., January 1998 Veteran statement.  The Veteran's DD Form 214 reflects that he served with Company B of the 296th Infantry during the Korean War and that he received a Combat Infantry Badge. 

The Veteran submitted a November 2009 statement from a private doctor, M.E.F., who stated that the Veteran's right elbow condition and intervertebral disc syndrome "are in direct relation to his military service."  Also of record is an April 2010 letter from a friend who stated that the Veteran wrote to him while stationed in Korea and told him how he hurt his right elbow and spinal cord after a Jeep overturned.  Neither of these records were addressed in the May 2016 VA opinions.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed right elbow condition and intervertebral disc syndrome.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Please identify all diagnoses related to the Veteran's complaints of a right elbow condition and intervertebral disc syndrome.

(b)  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed right elbow condition or intervertebral disc syndrome is related to the Veteran's military service.

For purposes of this examination, the examiner should accept as true that the Veteran was involved in a jeep accident during service and that he injured his back and right elbow at that time.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


